SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) May 15, 2008 MRU Holdings, Inc. (Exact Name of Registrant as Specified in itsCharter) Delaware (State or Other Jurisdiction of Incorporation) 001-33073 33-0954381 (Commission File Number) (I.R.S. Employer Identification No.) 590 Madison Avenue, 13th Floor New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) (212) 398-1780 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 15, 2008, the board of directors (the “Board”) of MRU Holdings, Inc. (the “Company”) appointed Jonathan Coblentz, age 37, as the Company’s Chief Financial Officer, effective as of May 16, 2008 (the “Appointment”).Pursuant to the Appointment, Mr. Coblentz will serve as the Company’s principal financial and accounting officer.Mr. Coblentz will continue to serve as Treasurer of the Company.Prior to the Appointment, Mr. Coblentz served as the Company’s Treasurer and Head of Capital Markets. Prior to joining the Company in April 2007, Mr. Coblentz worked in the structured finance group at Fortress Investment Group (“Fortress”), sourcing and analyzing investment opportunities in consumer and commercial finance and the insurance industry. Prior to joining Fortress in 2004, Mr. Coblentz worked at Goldman Sachs & Co., initially as an asset-backed banker and then later in the firm’s Principal Finance group.Mr. Coblentz graduated summa cum laude from Yale University in 1992, receiving a B.S. in Applied Mathematics with a concentration in Economics. Mr.
